DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2020 and July 23, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert all status of all related applications into the specification.  
Appropriate correction is required.

Claim Objections
4.	Claims 2-16 and 18-23 objected to because of the following informalities:  
Claim 2-16 and 18-23: “The merchandise display system” should read as ----The merchandise security system----.
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,706,695. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and patent having similar limitations of monitoring of displayed article being removed.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2, 6, 9, 11, 14-18, and 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (6,570,502). 

a sensor (AU1) configured to attach to the article (G1, G2) of merchandise (col. 7, line 63 through col. 8, line 12); 
an alarming circuitry (AD) for monitoring a separation between the sensor and the article (col. 8, lines 14-20); and 
a tether (cord 2) comprising a pair of conductors electrically connected to the alarming circuitry, the tether (2) configured to be connected to the sensor, 
wherein the pair of conductors consists of a first conductor (22) and a second conductor (21) configured to both transmit power to the sensor and to transmit at least one electrical signal, and 
wherein the alarming circuitry is configured to monitor the al least one electrical signal transmitted by the pair of conductors in order to determine whether the tether has been cut or disconnected from the sensor (figures 1-12, col. 9, lines 22-46 and col. 13, lines 24-60). 
As per claim 2, Matsuo discloses the first conductor (22) being a positive power conductor and the second conductor (21) being a ground conductor (figure 12). 
As per claim 6, Matsuo discloses the alarming circuitry is configured to generate an audible alarm signal (buzzer B41) in response to the sensor being removed from the article of merchandise, the tether being disconnected/cut from the sensor (col. 4, lines 26-52 and col. 13, line 6 through col 14, line 15).

As per claim 11, Matsuo discloses a power source (PS) electrically connected to the pair of conductors for transmitting power to the sensor (figure 12). 
As per claims 14-16, the method claim 14-16 are essentially the same in scope as system claim 1 above and are rejected similarly. 
As per claim 17-18 and 22, refer to claims 1-2 and 9 above.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 3-5, 10, 12-13, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Burke (US 6,386,906).
As per claim 3, Matsuo disclose the instant claimed invention except for the tether being coupled to a recoiler such that the tether being extendable and retractable relative to the recoiler.  Burke discloses a similar merchandise security system (figure 1) for displaying and protecting an article (camera) of merchandise comprising a sensor (13) configured to attach to the article of merchandise (col. 6, lines 30-40); an alarming circuitry (figure 1); and a tether (3) electrically connected to the alarming circuitry, wherein the alarming circuitry being configured to monitor whether the tether has been 
As per claim 4, Burke further discloses a power source being connected to a connector (20) for power input and electrically connected to the recoiler (col, 6, lines 19-29).
As per claim 5, Burke discloses an end of the tether comprises a connector (15) configured to releasably engage the sensor (col. 6, lines 30-40). 
As per claim 10, Burke further discloses 4 base (1) being configured to removably support the sensor thereon, wherein the base is configured to receive the tether (figure 1, col 5, lines 17-22). 
As per claim 12, Burke discloses the pair of conductors being configured to transmit power to the article of merchandise for charging the article of merchandise (col. 5, lines 67-65). 
As per claim 13, refer to claim 1 above. 
As per claim 19 and 23, refer to claims 3 and 10 and 12.

11.	Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Matsuo in view of Faucett (US 7,737,845).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As per claim 7, Fawcett et al. disclose alarming circuitry being configured to wirelessly communicate with a key (1, figure 1) for arMing and/or disarming the alarming circuitry (col. 6, lines 1-16). Therefore, it would have been obvious to a person having ordinary ski in the art al the use the invention was made to use the key as taught by Fawcett et al. in the system as disclosed by Matsuo for the purpose of wirelessly arming/disarming the alarming circuitry.
As per claim 20, refer to claim 7 above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

12.	Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Cheatham et al. (US 2013/07196530). 

As per claim 21, refer to claim 8 above.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeConinck et al. (US 7,209,038) and Taylor (US 2014/0266724).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 19, 2021